DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/05/2021 & 11/08/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 22-24, & 26-53 are currently pending on the application, of which claims 22-24 & 27-33 have been amended, claims 1-21 & 25 have been canceled, claims 34-52 are withdrawn from consideration, and claim 53 is newly added.
In light of applicants amendments to the claims all the previous rejection is withdrawn in order to present a new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-24, 26-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to arguments made in the submission on 10/05/2021, it is believed that such arguments are addressed within the advisory action dated 10/26/2021 and applicant’s attention is directed to the advisory action for response those arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 requires that the fan wheels are disposed in a cutlery drawer and/or basket. However, the specification makes no mention of the fan wheels being disposed within said drawer and/or basket, nor do the drawings provide any showing of such a configuration. Thus, the limitation is deemed to contain new matter. It appears that applicant means that the fan wheels are assigned to a cutlery drawer and/or basket, and for examination purposes the limitation will be interpreted as such. If applicant can point to support for such feature within the specification examiner would withdraw the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-24, 26-27, 30, & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US20140170954A1) in view of Cidelcem (GB1530734A), Lutz (DE102014222539A1), and Vroom (US20110048342A1).
Regarding claims 22-24, 26-27, 30, & 33, Hintz discloses a dishwasher (Figs.1-2) comprising: a cavity (Fig.2 ref 16) for receiving items to be washed; a rotatable fan wheel (see Fig.3 refs 38 & 39), assigned to a basket (see Fig.2) and arranged in proximity of an upper The fan is provided on a roof (Fig.2 ref 19) of the dishwasher (best seen in Fig.2). Although it appears that the fan is arranged below an upper ceiling of the dishwasher cavity, there is no explicit mention of it, however such a feature is taught by Cidelcem. Hintz makes no mention of the speed at which the fan spins or its variability, however such fans are known in the art as evidenced by Lutz.
Cidelcem teaches a dishwasher (see Figs.) for drying items that have been washed (see p.1 lines 9-12). Cidelcem shows a fan (Fig.1 ref 5) within a cavity, proximate and below a ceiling of said cavity (see Fig.4) in order to dry items. Cidelcem also implies that by positioning a fan as close to the items being dried more efficient drying is obtained (p.1 lines 89-95). Cidelcem and Hintz are analogous in the art of dishwashers.
Lutz discloses a dishwasher (Fig.1) utilizing a variable speed fan in order to improve drying speed effectiveness within the dishwasher [0007-0008]. The fan utilizes a PMSM for varying the speed of the fan greater than 1500 rpm for a first speed and greater than 5000 rpm for a second speed [0017 & 0077]. The speeds at which the fan operates at is continuous (see Figs.3-4). The second speed effectively reading on a boost as it is a higher rotational speed than the first speed and lasts for less than 120 seconds [0019]. The fan operates during a drying phrase [0005] and more specifically at a high speed during an initial part of the drying phase [0013], which is synonymous to a blowing-off phase. The boosted rotational speed of the fan occurs prior to a continuous operation time of the fan at the lower speed (see Figs.3-4, and [0013]) and the rotational speed during the blowing-off phase is more than 20% higher than that during the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hintz to include the fan under the ceiling of the wash cavity, if not already present, in order to place the fan closer to the items being washed and allow for more efficient drying (Cidelcem p.1 lines 89-95). One of ordinary skill in the art would further modify Hintz to utilize the motor and fan configuration method of Lutz in order to increase effectiveness of a drying phase (Lutz [0008-0009]). Such a modification would provide a fan with two speeds and the speed profile (Lutz Figs.3-4) for effective drying. It is further noted that permanent magnet synchronous motors are electronically commutated. Furthermore, the limitation of blowing off water puddles is intended use of the fan and dependent on various variables, including puddle size, position, item shape, etc. Since the fan is positioned in a manner to perform such a function, and the modification provides a high rpms, one of ordinary skill in the art would reasonably assume that the fan is capable of performing such a function. The modification fails to teach the presence of a plurality of fans, each with a motor. However, both the claimed invention and Hintz utilize fan to blow air into a dishwasher chamber to dry items, the only difference lying in the plurality of fans. Since one of ordinary skill in the art would not anticipate any unexpected results from increasing the number of fans, one of ordinary skill in the art would have found duplication of such fans and their motors to be obvious (see MPEP 2144.04). As the fan is supplied within a roof of the dishwasher, duplication of said fans would also place them within the roof of the dishwasher. Thereby the roof (see Hintz Fig.2 ref 19) defines a common shared frame to which the fans are arranged. Alternatively, assuming arguendo that the dishwasher roof is not equivalent to a common frame, Vroom teaches supplying multiple fans within a housing.
Vroom discloses an art related dishwasher (abstract) that utilizes multiple fans [0020 & 0030]. The purpose of Vroom is to provide heat recovery for a final rinse. However, Vroom discloses a configuration for multiple fans is to provide them within a single housing [0020]. Thus, one of ordinary skill in the art would have found it obvious to provide multiple fans within a common housing as a known configuration for multiple fans within a dishwasher. Furthermore, it is in the purview of one of ordinary skill in the art to utilize known configurations for multiple fans when one is not explicitly provided.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US20140170954A1), Cidelcem (GB1530734A), Lutz (DE102014222539A1), & Vroom (US20110048342A1) as applied to claim 22 above, and further in view of Heisele (US20110120500A1) or Vogt (US20130171009A1).
Regarding claim 28, Hintz teaches the dishwasher of claim 22, but does not explicitly teach the measurement of motor current and determining if a blocking of a fan wheel is present. However measuring current of a motor and determining a blockage is present is known within the art, as evidenced by Heisele.
Heisele discloses a dishwasher (Fig.1) wherein a motor (Fig.2 ref 25) is utilized to control rotation of a water distributer (see Figs.3-4) via a controller (Fig.2 ref 18). The current draw and load of the motor is monitored in order to determine a condition when the water distributer is blocked [0014 & 0017] and the controller performs countermeasures in order to handle the blockage [0040] which includes stopping the motor [0034]. Although Heisele is specifically 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Hintz to allow for monitoring of current of the fan motors in order make a determination as to whether the fan is blocked and perform a suitable countermeasure (Heisele [0040]). However, assuming arguendo that one of ordinary skill in the art would not reasonably apply such characteristics to a fan motor when the art teaches it applied to a different moving element, the following alternative rejection is provided. The determination of fans being blocked based on measurement of an operating current at the motor is known in the art as evidenced by Vogt.
Vogt discloses a fan system and method for controlling a fan motor (abstract/title) and further disclose that faults may occur during fan operation which could lead to blocking of the fan and operation in such a state may lead to damage [0004]. It is further stated a determination of blocking is normally made via monitoring power consumption of a motor (i.e. current) and other factors [0004] in order to prevent pasting of a commutator and blockage failure detection due to wear [0005]. Vogt and Hintz are related in the use of systems that utilize fans and motors. Further, the common technical problem faced is prevent damage to a fan and motor due to a blocked state of the motor or fan, and one of ordinary skill in the art would look towards other systems where motors and their fans have solved such a problem. Thus, one of ordinary skill in the art would arrive at the Vogt reference as the common technical problem faced is the same.
. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US20140170954A1), Cidelcem (GB1530734A), Lutz (DE102014222539A1), & Vroom (US20110048342A1) as applied to claim 22 above, and further in view of Rosenbauer (US20120006360A1).
Regarding claim 29, Hintz teaches the dishwasher of claim 22, wherein there is a controller (see Lutz [0065 & 0073]) that controls operations of the dishwasher, which includes the motor and fan. Hintz does not explicitly teach such a control of fan via motor in a sensorless manner. However, sensorless control of rotational speed via current is known in the art as evidenced by Rosenbauer.
Rosenbauer discloses a dishwasher (Fig.1) wherein a controller (Fig.1 ref 27) controls a synchronous motor [0017, 0028]. The motor is utilized in order to detect rotational speed via electromotive forces such that sensors are not required [0017]. By eliminating the need for sensors, the cost is reduced and available space is increased [0017]. Rosenbauer is more specifically drawn towards motor control for a circulation pump utilizing an impeller [0006], however impellers (synonymous to fan blades) and motors are also present in fans and operate in a similar manner. Thus, Rosenbauer and Hintz are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify dishwasher of Hintz to utilize a controller and motors in a sensorless .

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US20140170954A1), Cidelcem (GB1530734A), Lutz (DE102014222539A1), & Vroom (US20110048342A1) as applied to claim 22 above, and further in view of Dries (US20160296098A1).
Regarding claims 31-32, Hintz teaches the dishwasher of claim 22, wherein the motor and fan appear to be relatively small in size. Hintz does not explicitly state the dimensions of the motor and fan wheel. However one of ordinary skill in the art would have found such dimensions to be obvious in light of the teachings of Dries.
Dries discloses a dishwasher (Fig.1), wherein it known to provide dishwasher with smaller motors in order to reduce the space taken up by said motor within machine compartments and wash chambers [0027]. Thus, Dries discloses maximizing a space for, and within, the wash chamber by reducing the size of other components that may overlap into such space. Dries and Hintz are analogous in the art of dishwashers.
Thus, one of ordinary skill in the art would have found it obvious, before the effective filing, to modify each motor size and fan height of Hintz as small as possible in order to reduce the footprint of components within the cabinet and invading into the wash chamber space, for example less than four centimeters. The modification would allow for a larger wash chamber and smaller machinery cabinets than similar designs (Dries [0027]). Furthermore, one of ordinary skill in the art would not expect the relative dimensions of the motor to cause the dishwasher to .
Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 53 discloses a specific configuration of a frame upon which the fan wheels are disposed (i.e. the frame being square-shaped when viewed from above and containing four fan wheels). Accordingly none of the prior art references on the record teach or suggest such a limitation when taken alone or in combination. Thus, claim 53 is considered to contain allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berner (US20080264458A1) and Winters (US1226428A) both discloses the presence of fans within dishwashers (see Figs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711